                                           Case 4:19-cv-00325-HSG Document 501 Filed 05/26/20 Page 1 of 1


                                      1
                                      2
                                      3
                                      4
                                      5
                                      6
                                      7                       UNITED STATES DISTRICT COURT
                                      8                    NORTHERN DISTRICT OF CALIFORNIA
                                      9
                                          IN RE: TOY ASBESTOS                      )    CASE NO: 4:19-cv-00325-HSG
                                     10   LITIGATION,                              )
                                                                                   )
                                     11                                            )    ORDER GRANTING DISMISSAL
                                                                                   )    WITHOUT PREJUDICE OF
                                     12                                            )    DEFENDANT AIR & LIQUID
                                                                                   )    SYSTEMS CORPORATION
Gordon Rees Scully Mansukhani, LLP




                                     13                                            )
                                                                                   )
     1111 Broadway, Suite 1700




                                     14                                            )
        Oakland, CA 94607




                                                                                   )
                                     15                                            )
                                                                                   )
                                     16                                            )
                                                                                   )
                                     17                                            )
                                                                                   )
                                     18                                            )
                                     19
                                                PURSUANT TO THE STIPULATION between the parties, it is hereby
                                     20
                                          ordered that Plaintiffs’ action is dismissed without prejudice as to Defendant AIR
                                     21
                                          & LIQUID SYSTEMS CORPORATION, each party to bear their own costs,
                                     22
                                          Pursuant to Rule 41 of the Federal Rules of Civil Procedure.
                                     23
                                          IT IS SO ORDERED:
                                     24
                                          Dated: May    , 2020
                                                 5/26/2020
                                     25
                                     26
                                                                                HON. HAYWOOD S. GILLIAM, JR.
                                     27                                         UNITED STATES DISTRICT JUDGE
                                     28

                                                                                  -1-
